Citation Nr: 0610204	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty in the military from 
November 1968 to November 1992.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

The veteran also filed claims in January 2003 for service 
connection for retinopathy and neuropathy, including as 
secondary to diabetes mellitus.  These additional claims, 
however, have not been adjudicated by the RO - much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2005).  So these additional claims are referred to the RO 
for appropriate development and consideration, as the Board 
does not currently have jurisdiction to consider them.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, so 
exposure to Agent Orange is presumed.

2.  The veteran's diabetes mellitus is related to his active 
military service, in particular, his presumed exposure to 
Agent Orange in Vietnam.


CONCLUSION OF LAW

The veteran's diabetes mellitus is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. 
March 6, 2003).  

Here, the Board is granting the veteran's claim for the 
reasons discussed below.  
Despite the inadequate notice provided him on the elements to 
establish a disability rating or effective date for the 
disability on appeal, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision at this 
juncture because he is receiving the requested benefit, 
regardless.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  So there is no need to determine 
whether there has been compliance with the VCAA because even 
if there has not been, this is merely inconsequential and, 
therefore, at most harmless error.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005) (citing 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984)).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Diabetes mellitus will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  See 
38 C.F.R. § 3.307(a).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the service involved duty or visitation in the 
Republic of Vietnam.

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) 
shall, in turn, be presumptively service connected if this 
requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  
The Board notes additionally that, as a result of amendments 
to § 3.309(e), 
Type-II Diabetes Mellitus was added to the list of diseases 
for which presumptive service connection can be established.  
The change was effective July 9, 2001.  See 66 Fed. Reg. 
23166, 23169 (May 8, 2001).



A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran's DD Form 214s (Armed Forces of the United States 
Report of Transfer or Discharge) indicate that he had service 
from November 1968 to November 1992 - with 11 years, 2 
months, and 11 days of foreign service.  His final DD Form 
214, issued at his November 1992 discharge, indicates he was 
awarded the Vietnam Service Medal, Republic of Vietnam 
Gallantry Cross with Palm, and Republic of Vietnam Campaign 
Medal.  He was also awarded the Air Force Overseas Short Tour 
Ribbon and the Air Force Overseas Long Tour Ribbon.  His 
Military Occupational Specialty (MOS) was personnel 
technician.

The veteran's Airman Military Record shows that, in 1969, his 
station of assignment was Langley Air Force Base.  



In March 2004, the veteran submitted a Personal Data Report 
on Individual Personnel from the Air Force showing he had a 
tour in Vietnam from June 1970 to February 1971.  This report 
also confirmed his awards and decorations and noted that his 
Republic of Vietnam Gallantry Cross with Palm and Republic of 
Vietnam Campaign Medal were awarded by a foreign government.  
Additional evidence submitted by him indicates that short 
tour credits were awarded for TDY (temporary duty), so long 
as there were at least 181 days (of any tour less than 
18 months) of service on the tour.  

VA medical records indicate the veteran was first diagnosed 
with diabetes mellitus in December 2002.

The veteran was afforded a VA examination in connection with 
his claim for service connection in March 2003.  He related a 
history of service in Vietnam for approximately 40 days, as 
well as a secret tour on an aircraft carrier through Langley 
Air Force Base, wherein he staffed personnel and linguists in 
Laos and Cambodia.  When he periodically went into Vietnam, 
he would travel into rural areas via helicopter.  Following a 
physical examination and a review of his medical history and 
claims file, the diagnosis was diabetes mellitus "in a 
[veteran] who had significant Agent Orange exposure during 
his service in rural areas of Vietnam."

In written statements, the veteran asserted that he served in 
Vietnam at Ton Son Nhut, as an airman.  He also asserted that 
he went to several military bases in Vietnam, including Da 
Nang and Bien Hoa, to process communication personnel sent to 
Laos and Cambodia, as well as other personnel in Vietnam, but 
that he flew in to these bases from an aircraft carrier, 
usually at night.  He stated that he was not told the name of 
the aircraft carrier because his work was classified and that 
he also was sent to Australia.  He also stated that he was 
not considered to be at sea when serving in Vietnam, because 
his work was performed on the ground, and that Air Force 
regulations would only award a tour in Vietnam, for purposes 
of the data report, for service in country.



Resolving all reasonable doubt in his favor, the Board finds 
there is sufficient evidence supporting the veteran's 
contention that his diabetes mellitus is causally related to 
the Agent Orange exposure he presumably experienced during 
service, specifically in Vietnam.  Although his personnel 
records, i.e., his Airman Military Record and DD Form 214s do 
not show service in Vietnam, in particular, and do not 
necessarily provide independent confirmation of his 
allegations, the Board nonetheless finds his statements to be 
credible in light of his awards and decorations showing 
commendations from the government of Vietnam.  Likewise, his 
Airman Military Record shows that his station of assignment 
was, in fact, Langley Air Force Base.  More importantly, his 
Personal Data Report on Individual Personnel from the Air 
Force confirms he had an overseas tour in the Republic of 
Vietnam.  So he is entitled to the presumption of Agent 
Orange exposure while there - which, combined with the 
diagnosis of diabetes mellitus (and medical opinion relating 
this diagnosis to his service in Vietnam), means he is 
entitled to the presumption of service connection for this 
condition.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for diabetes mellitus, as secondary to 
Agent Orange exposure, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


